DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grab bar disclosed in claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092).
Claim 1: Swarte discloses a climbing wall assembly (Figs. 1A and 5; Para. [0001 and 0034]) comprising:
a climbing surface (Figs. 1A and 5; 4); and 
a climbing assistance unit comprising
a track (Figs. 1A; 5, Para. [0051-0052]) mounted above at least a portion of the climbing surface and spanning a length of the climbing surface (Figs. 1A; 5, Para. [0051-0052]);
trolley (Fig. 1A; 6) configured to travel along a track (Fig. 1A; 5); a harness configured to be worn by a user (Fig. 1A; Para. [0053] Swarte envisions the use of a Harness to attach the user to trolley) a rope configured to be affixed both to the trolley and to the harness (Fig. 1A; 11); a fall arrest device configured to lower the harness from an elevated position to a rest position in a controlled manner (Fig. 1A; 10); wherein the trolley is configured to travel with a user wearing the harness as the user traverses a length of the surface (Fig. 1A; 6, 5), such that the fall arrest device is positioned substantially directly above the user throughout the climbing activity (Fig. 1A; 10).  
Swarte fails to specifically disclose climbing grips on the climbing surface.
However, Beaver et al. discloses a climbing wall assembly comprising: a climbing surface comprising a plurality of climbing grips (Fig. 2; 504, Para. [0065]); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the climbing wall of Swarte to include the climbing grips, as taught by Beaver et al., in order to more easily ascend the vertical wall. 
While Swarte fails to specifically disclose a rope, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the cable of Swarte for a rope, since it has been held that elements that perform the same function are considered obvious. Examiner contends that cable and rope perform the same function, to secure an individual to the trolley. As discussed in “In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).” See MPEP 2144.07 – Art Recognized Suitability for an Intended Purpose.
Claim 14: Swarte and Beaver et al. disclose the climbing wall assembly of claim 1, wherein the track comprises a plurality of track segments connected together to form a substantially continuous surface on which the trolley may travel (Fig. 9C; 980, 970, 990).  
While Swarte is silent as to whether or not the track is made of a plurality of segments examiner contends that Swarte discloses a plurality of track segments, as it is unlikely the track is a single formed track.
Claim 20: Beaver et al. discloses the climbing wall assembly of claim 1, wherein the climbing surface is predominantly horizontal (Fig. 2; 503, Para. [0065]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) and in further view of Sudeith (9,770,614).
Claim 2: Swarte and Beaver et al. disclose the climbing wall assembly of claim 1, but fail to disclose a grab bar. 
However, Sudeith discloses a grab bar (Fig. 1; 10) configured to assist a user in moving from a sitting position to a standing position.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the climbing wall of Swarte and Beaver et al. to include the grab bar, as taught by Sudeith, to provide further assistance to an individual while climbing. 

Claim 3: Sudeith discloses the climbing wall assembly of claim 2, wherein the grab bar is mounted on the climbing surface or on a wall adjacent to the climbing surface (Fig. 1; 10, 11).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) and in further view of Bouquier (10,112,064).
Claim 4: Swarte and Beaver et al. disclose the climbing wall assembly of claim 1, but fail to disclose a harness with a front facing mount comprising a mounting element. 
However, Bouquier discloses a portion of the harness configured to be located on the front of a user comprises a mounting element and wherein the rope is configured to attach to the mounting element (Fig. 3; 14).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Swarte and Beaver et al. to include a mounting element on the front of the harness, as taught by Bouguier, to allow the individual wearing the harness to access the mounting element. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) and in further view of Bouquier (10,112,064).
Claim 5: Bouquier discloses the climbing wall assembly of claim 1, wherein the harness is configured to wrap around at least the legs and chest of a user (Fig. 3; 12, 13).  
Examiner contends that Swarte discloses the claimed harness (Fig. 1A) but should applicant disagree then Bouquier teaches the harness.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the harness of Swarte to include the leg and chest straps, as taught by Bouquier, to provide a secure hold of the user. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) and in further view of Bouquier (10,112,064).
Claim 6:  Bouquier discloses the climbing wall assembly of claim 1, wherein the harness is configured to be placed on a user in a sitting position (Fig. 3; 20).  
Examiner contends that Swarte discloses the claimed harness (Fig. 1A) but should applicant disagree then Bouquier teaches the harness.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the harness of Swarte to include the ability to be placed in a sitting position, as taught by Bouquier, to provide a comfortable position for the user. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) in further view of Leblond (2006/0189453).
Claims 7 and 9: Swarte and Beaver et al. disclose the climbing wall assembly of claim 1, wherein the trolley has a first set of vertically arranged wheels that travel on an upward-facing surface of the track (Swarte – Fig. 1B; 8), but fail to disclose and a second set of horizontally arranged wheels that travel along one or more sidewalls of the track.  
However, Leblond discloses wherein the trolley has a second set of horizontally arranged wheels (Fig. 16; 22) that travel along one or more sidewalls of the track (Fig. 16; 11).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the trolley of Swarte to include the second set of horizontally arranged wheels, as taught by Leblond, to ensure a secure hold on the track. 
Claim 8: Leblond discloses the climbing wall assembly of claim 7, wherein the one or more sidewalls of the track are vertical (Fig. 16).  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) in further view of Leblond (2006/0189453).
Claim 10: Swarte discloses the climbing wall assembly of claim 1, wherein the fall arrest device is an auto-belay (Fig. 1B; 10, Para. [0034]).  
Claim 11: Swarte discloses the climbing wall assembly of claim 10, wherein a backup rope is also coupled to the trolley (Para. [0030] – Swarte discloses a safety line connected between the trolley and the user).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) in further view of Gerner et al. (2010/0181142).
Claim 12: Swarte and Beaver et al. disclose the climbing wall assembly of claim 11, but fail to disclose wherein the backup rope comprises an ascender.  
However, Gerner et al. discloses wherein the backup rope comprises an ascender (Fig. 2, Para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the backup rope of Swarte to include the ascender, as taught by Gerner et al., to allow the user to ascend if necessary. 
Claim 13: Swarte discloses the climbing wall assembly of claim 1, wherein the climbing surface spans adjacent walls, and 5wherein the track comprises a curved portion by which the trolley travels between the adjacent walls (Fig. 1A, Para. [0019 and 0052]).  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) in further view of Weston et al. (10,016,634).
Claim 15: Swarte and Beaver et al. disclose the climbing wall assembly of claim 14, but fail to disclose wherein the first and second track segments are connected by connector elements inserted into and open end of the track segments.
However, Weston et al. discloses wherein first and second track segments are connected by a connector element (Fig. 9; 998) that is inserted into (i) an open end of the first track segment (Fig. 9C; 980) and (ii) an open end of the second track segment (Fig. 9C; 990).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the track of Swarte to include the plurality of track segments, as taught by Weston et al., in order to make a longer track than can be carried by a shipping truck. 
Claim 16: Weston et al. discloses the climbing wall assembly of claim 15, wherein each track segment is configured to receive either the connector element or a trolley stop element (Fig. 19; 1922, Para. [0085] because Weston et al. does not disclose that the section of track the stop is located at is somehow a different configuration than the rest of the track, examiner contends that the track ends can receive either a stop element or another section of track).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) in further view of Hopperstad et al. (9,333,387).
Claim 17: Swarte and Beaver et al. disclose the climbing wall assembly of claim 1, but fail to disclose a plurality of mounting brackets that suspend the track from a support wall.  
However, Hopperstad et al. discloses a plurality of mounting brackets that suspend a bar from a support wall (Fig. 1; 20, 22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mounting brackets of Swarte to include the mounting brackets, as taught by Hopperstad et al., to provide additional support to the track. 
Claim 18: Hopperstad et al. discloses the climbing wall assembly of claim 17, wherein each of the plurality of mounting brackets is configured to fold up against the support wall (Figs. 1 and 3; 20, 22).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swarte (2019/0247684) in view of Beaver et al. (2019/0168092) in further view of Hopperstad et al. (9,333,387) and further in view of Mansor (2015/0060374).
Claim 19: Swarte, Beaver et al. and Hopperstad et al. disclose the climbing wall assembly of claim 17, but fail to disclose wherein each of the plurality of mounting brackets is configured such that the track can be mounted a plurality of different distances from the support wall.  
However, Mansor discloses a plurality of mounting brackets is configured such that they can be mounted at a plurality of different distances from the support wall (Fig. 3; 105, 115, 125, 135, Para. [0016]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mounting brackets of Hopperstad et al. to allow the adjustment ability, as taught by Mansor, to provide a widely adjustable system. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635